

117 HR 2028 IH: Fostering Postsecondary Success for Foster and Homeless Youth Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2028IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Kildee (for himself, Mr. Bacon, Ms. Bass, Ms. Castor of Florida, Mr. Fitzpatrick, Mr. Garbarino, Mr. Hastings, Mr. Katko, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Mr. Lowenthal, Mr. Meijer, Mr. Posey, Mr. San Nicolas, and Mr. Soto) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to authorize a program to recognize institutions of higher education that offer outstanding services and programs for foster and homeless youth, and for other purposes.1.Short titleThis Act may be cited as the Fostering Postsecondary Success for Foster and Homeless Youth Act of 2021.2.Recognition of foster and homeless youth friendly institutions of higher educationTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following new part:BBFoster and homeless youth friendly institutions899.Recognition of foster care youth and homeless youth friendly institutions of higher education(a)General authorityThe Secretary shall recognize eligible institutions that offer outstanding support services and other programs tailored to the needs of foster care youth and homeless youth.(b)DesignationAn eligible institution recognized by the Secretary under subsection (a) shall be designated as Foster and Homeless Youth Friendly.(c)ApplicationTo be considered for recognition under subsection (a), an eligible institution shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. At a minimum, each application shall include a detailed description of the programs and services for foster care youth and homeless youth that are offered by the institution, which may include programs and services such as—(1)mentorship programs that formally match foster care youth and homeless youth with a peer or adult mentor;(2)academic support services to supplement or complement the classroom instruction provided to foster care youth and homeless youth;(3)housing assistance programs under which the institution provides—(A)on-campus or off-campus housing directly to foster care youth and homeless youth; or(B)financial support to cover the housing costs of foster care youth and homeless youth;(4)life and workforce skills development programs that teach or enhance the skills that foster care youth and homeless youth may require to be successful in their personal and professional lives;(5)financial aid or scholarships available exclusively to foster care youth and homeless youth;(6)counseling or mental health services provided by a licensed professional with expertise in serving foster care youth and homeless youth;(7)case management services and efforts to facilitate participation in other Federal assistance programs for which students may be eligible; and(8)such other programs and services as the Secretary determines to be appropriate in consultation with the individuals and entities described in subsection (e).(d)Selection process(1)General requirements(A)Annual, merit-based selectionOn an annual basis, the Secretary shall select eligible institutions for recognition under subsection (a) from among institutions that submit applications to the Secretary under subsection (c). The Secretary shall select such institutions on a competitive basis, based solely on merit.(B)Geographic diversity not requiredThe Secretary shall not consider geographic diversity among the States as a factor in the selection of eligible institutions for recognition under subsection (a).(2)Criteria and proceduresConsistent with paragraph (1), the Secretary shall issue guidelines setting forth criteria and procedures for the selection of institutions for recognition under subsection (a). The guidelines shall be developed and implemented as follows:(A)Draft guidelinesNot later than 180 days after the date of the enactment of this section, the Secretary shall issue draft guidelines, which shall be made available for public comment for a period of not less than 90 days.(B)Revised guidelinesNot later than 90 days after the end of the public comment period specified in subparagraph (A), the Secretary shall issue revised guidelines, which shall be made available for public comment for a period of not less than 30 days.(C)Final guidelinesNot later than 30 days after the end of the public comment period specified in subparagraph (B), the Secretary shall publish and implement the final guidelines.(e)ConsultationIn carrying out the program under this section, the Secretary shall consult with appropriate individuals and entities outside the Department of Education, which may include—(1)other Federal agencies;(2)State agencies;(3)institutions of higher education;(4)nonprofit and advocacy organizations;(5)current and former foster care youth; and(6)students who have experienced homelessness.(f)Information sharingOn an annual basis, the Secretary shall publish, on a publicly accessible website of the Department of Education—(1)a profile of each institution recognized under subsection (a) in the most recent year; and(2)a comprehensive list of all institutions previously recognized under subsection (a).(g)Ensuring continuity of quality programs and services for foster and homeless youth(1)Institutional review(A)In generalNot less frequently than once every five years, the Secretary shall review each institution recognized under subsection (a) to determine whether the programs and services provided by the institution continue to meet the criteria required for such recognition.(B)NoticeIf the Secretary determines under subparagraph (A) that an institution no longer meets the criteria for recognition under subsection (a), the Secretary shall transmit written notice of such determination to the institution.(C)RevocationAfter transmitting the notice required under subparagraph (B), the Secretary shall—(i)revoke the institution’s recognition under subsection (a); and(ii)remove the profile established for the institution under subsection (f)(1) from the website of the Department of Education.(D)ReapplicationAn institution that loses recognition under subsection (a) may reapply for such recognition in a subsequent application year.(2)BriefingNot later than 3 years after the date of enactment of this section, and not less frequently than once every 2 years thereafter, the Secretary shall provide to Congress a briefing that identifies—(A)strategies used by institutions that proved effective in meeting the needs of foster care youth and homeless youth; and(B)recommendations on how to improve programs and services for foster care youth and homeless youth.899A.Training, evaluation, and information center(a)In generalNot later than two years after the date of enactment of this section, the Secretary shall establish a Center for Fostering Postsecondary Success for Foster and Homeless Youth (referred to in this section as the Center).(b)DutiesThe duties of the Center shall be to assist institutions of higher education in establishing and maintaining programs for foster care youth and homeless youth, including by—(1)providing technical assistance;(2)collecting, evaluating, and delivering information on best practices for such programs; and(3)maintaining resources to help foster care youth and homeless youth navigate postsecondary education.(c)Cooperative agreementFor the purpose of carrying out this section, the Secretary may enter into cooperative agreements with one or more organizations with expertise in support services and other programs tailored to the needs of foster care youth and homeless youth, including—(1)nonprofit nongovernmental organizations;(2)Federal and State government agencies;(3)institutions of higher education, including public, private, and land-grant colleges and universities; and(4)such other organizations as the Secretary determines to be appropriate.(d)PriorityIn entering into agreements with organizations under subsection (c), the Secretary shall give priority to organizations that—(1)are capable of engaging with foster care youth and homeless youth and programs that serve such youth and demonstrate expertise in understanding the unique needs of such youth;(2)demonstrate the capacity to effectively implement outreach, training, and coordination functions;(3)are capable of producing instructional materials that can easily be replicated and distributed to institutions of higher education in multiple formats;(4)have working partnerships with—(A)nonprofit and private sector organizations; and(B)local, State, and Tribal governments;(5)have the ability to work in underserved communities; and(6)have an organizational mission aligned with goals of the program under this part.(e)Rule of constructionNothing in this section shall be construed to provide the Center with the authority to issue mandates to, or impose requirements on, any institution of higher education.(f)Limitation on use of funds(1)Limitation on use of funds for establishmentOf the funds made available to carry out this part for each of fiscal years 2021 and 2022, the Secretary may use not more than $2,000,000 in each fiscal year to establish the Center.(2)Limitation on use of funds for operationOf the funds made available to carry out this part for each fiscal year beginning after fiscal year 2022, the Secretary may use not more than $1,000,000 in each fiscal year to support the operations of the Center.899B.DefinitionsIn this part:(1)Eligible institutionThe term eligible institution means—(A)an institution of higher education (as defined in section 101); or(B)a postsecondary educational institution operated or controlled by the Bureau of Indian Education.(2)Foster care youthThe term foster care youth means an individual whose care and placement is the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual, including any such individual who was in such care on or after attaining 13 years of age and without regard to the reason the individual left such care.(3)Homeless youthThe term homeless youth has the meaning given the term homeless children and youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)..